Fish, C. J.
1. The admission of evidence upon which error was assigned, when considered in connection with the statement of the judge made at the time and in the presence of the jury, as to the restrictive consideration of it by the jury, was not cause for the grant of a new trial.
2. It is a well-settled rule that a verdict can not be impeached upon tho evidence of one of the jurors who returned it.
3. The evidence was sufficient to support the verdict, and there was no error in refusing a new trial.

Judgment affirmed.


All the Justices concur.

J. E. Smith and B. F. 0. Smith, for plaintiff in error.
T. S. Felder, attorney-general, and N. J. Norman, solicitor-general, contra.'